Citation Nr: 0019233	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-06 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.





ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO that confirmed and continued a previously assigned zero 
percent rating for bilateral hearing loss.  


FINDINGS OF FACT

1.  Audiometric test results obtained during a VA 
compensation examination conducted in December 1998 revealed 
an average puretone threshold at 1000, 2000, 3000, and 4000 
Hertz (Hz) of 44 decibels in the right ear and 38 decibels in 
the left ear, with speech discrimination of 92 percent in 
each ear, which corresponds to a numeric designation of I for 
each ear.

2.  Audiometric test results obtained during a VA 
compensation examination conducted in June 1999 revealed an 
average puretone threshold at 1000, 2000, 3000, and 4000 Hz 
of 41 decibels in each ear, with speech discrimination of 76 
percent in the right ear and 88 percent in the left ear, 
which corresponds to a numeric designation of III for the 
right ear and II for the left ear.


CONCLUSION OF LAW

An increased (compensable) rating for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85, Table VI, Table VII, (Diagnostic Code 6100) 
(1998); 38 C.F.R. §§ 4.85, 4.86 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
(Service connection was granted by the RO in August 1947.)  
During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  (The new criteria have been in effect since 
June 10, 1999.)  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
According to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), when a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
be applied unless Congress and/or the VA Secretary provide 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Therefore, adjudication of a claim for a compensable rating 
must now include consideration of both the old and the new 
criteria.  Id.  This rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used to 
assign a rating.  Id.  (The Board notes that the veteran was 
advised of the new criteria in an August 1999 supplemental 
statement of the case.)  

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of 
38 C.F.R. § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (1999).  The Board has compared the previous 
versions of Table VI and Table VII, with the new versions of 
these tables, and finds that there has been no discernable 
change in them.  Furthermore, the revisions in the language 
in 38 C.F.R. § 4.85 do not change the method by which Tables 
VI and VII are interpreted, but only describe, in greater 
detail, how they are applied.  Additionally, as discussed 
below, the language added by 38 C.F.R. § 4.86 (1999) for 
exceptional patterns of hearing impairment do not apply in 
the veteran's case because the evidence does not show that he 
has puretone thresholds at each of the four specified 
frequencies of 55 decibels or more, and he does not have a 
reading of 70 decibels or more at 2,000 Hertz.  38 C.F.R. 
§ 4.86 (1999).  Consequently, the Board notes that neither 
set of rating criteria is more favorable to the veteran's 
claim.

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hz, and 70 decibels or more at 
2,000 Hz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).

In the veteran's case, audiometric testing conducted in 
December 1998 revealed puretone thresholds of 25, 40, 50, and 
60 decibels in the right ear, and 30, 30, 40, and 50 decibels 
in the left ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech discrimination score was 92 percent in 
each ear.  Applying these test results to 38 C.F.R. § 4.85, 
Table VI (1998), the veteran has a numeric designation of I 
for each ear, resulting in a finding that an increase in the 
currently assigned noncompensable rating is not warranted.  
The same results are obtained by applying the results to 
38 C.F.R. § 4.85, Table VI, Table VII (1999).  Additionally, 
as is apparent from the results set out above, the veteran 
did not have thresholds of 55 or greater in each of the 
specified frequencies, and did not have thresholds of 70 
decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86 
(1999) is not for application.  Moreover, no examiner has 
indicated that use of speech discrimination scores is 
inappropriate because of language difficulties.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).

Audiometric testing conducted in June 1999 revealed puretone 
thresholds of 30, 35, 40, and 60 decibels in the right ear, 
and 35, 35, 45, and 50 decibels in the left ear, at 1000, 
2000, 3000, and 4000 Hz, respectively.  Speech discrimination 
score was 76 percent in the right ear, and 88 percent in the 
left ear.  Applying these test results to 38 C.F.R. § 4.85, 
Table VI (1998), the veteran has a numeric designation of III 
for the right ear, and II for the left ear, resulting in a 
finding that an increase in the currently assigned 
noncompensable rating is not warranted.  The same results are 
obtained by applying the results to 38 C.F.R. § 4.85, Table 
VI, Table VII (1999).  Additionally, as is apparent from the 
results set out above, the veteran did not have thresholds of 
55 or greater in each of the specified frequencies, and did 
not have thresholds of 70 decibels or more at 2,000 Hz.  
Consequently, 38 C.F.R. § 4.86 (1999) is not for application.  
Moreover, no examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (1999).

As explained above, the most recent evidence reflects that, 
for VA rating purposes, the veteran has level III hearing in 
the right ear and level II hearing in the left ear.  The 
point where these hearing levels intersect, on Table VII, 
results in a noncompensable rating.  Under these 
circumstances, the veteran's claim for an increased 
(compensable) rating for bilateral hearing loss must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased (compensable) rating for bilateral hearing 
loss must therefore be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

